ICJ_150_CertainActivitiesBorderArea_CRI_NIC_2011-03-08_ORD_01_NA_06_EN.txt.                                                                                54




        Declaration of Judge ad hoc Guillaume

[Translation]

  Dredging of the San Juan River — Interpretation of Article 6 of the Cleveland
Award — Activities of the two States on the disputed territory — Protection of the
environment — Co‑operation required between Costa Rica and Nicaragua.


  1. I subscribe to a number of the conclusions reached by the Court.
Nevertheless, I would like to make some observations and explain why I
disagree with one of the points in the adopted Order.


                  The Dredging of the San Juan River

  2. In its Request for the indication of provisional measures, Costa
Rica asked the Court to order the suspension of Nicaragua’s dredging
programme in the San Juan River. In its final submissions, it only seeks
the suspension of that programme in the area adjacent to Isla Portillos.
The Court found that the rights claimed by Costa Rica in respect of the
dredging operations undertaken by Nicaragua on the San Juan River are
“plausible” (Order, para. 59). However, it observed that those operations
were not “creating a risk of irreparable prejudice to Costa Rica’s environ-
ment or to the flow of the Colorado River” (ibid., para. 82). Conse-
quently, it dismissed Costa Rica’s request on that issue.

   3. I fully support that solution, but think it would be helpful to clarify
its scope.
   4. The Treaty of Limits of 15 April 1858 fixes the boundary between
Costa Rica and Nicaragua from the Pacific Ocean to the Caribbean Sea.
Between a point 3 English miles below Castillo Viejo and the sea, the
boundary follows the right bank of the San Juan River. The Treaty gives
dominion and sovereign jurisdiction (“dominio y sumo imperio”) over the
waters and riverbed to Nicaragua, while acknowledging that Costa Rica
enjoys a right of navigation, the limits of which the Court had occasion
to fix in its Judgment of 13 July 2009.
   5. The Parties’ rights and obligations as regards the maintenance and
improvement of the San Juan for the purposes of navigation, and its
dredging in particular, were defined in the Cleveland Award of 22 March
1888. According to Article 6 of that Award :
       “6. The Republic of Costa Rica cannot prevent the Republic of
     Nicaragua from executing at her own expense and within her own ter­

                                                                               52

                 certain activities (decl. guillaume)                    55

    ritory such works of improvement, provided such works of imp­
    rovement do not result in the occupation or flooding or damage of
    Costa Rica territory, or in the destruction or serious impairment of
    the navigation of the said river or any of its branches at any point
    where Costa Rica is entitled to navigate the same. The Republic of
    Costa Rica has the right to demand indemnification for any places
    belonging to her on the right bank of the River San Juan which may
    be occupied without her consent, and for any lands on the same bank
    which may be flooded or damaged in any other way in consequence
    of works of improvement.”
  6. It is clear from that provision that, as the Court held in its Judgment
of 13 July 2009,
    “Nicaragua may execute [at its own expense] such works [to improve
    navigation on the San Juan River] as it deems suitable, provided that
    such works do not seriously impair navigation on tributaries of the
    San Juan belonging to Costa Rica” (Dispute regarding Navigational and
    Related Rights (Costa Rica v. Nicaragua), Judgment, I.C.J. Reports
    2009, p. 269, para. 155).
  7. Furthermore, in accordance with the Cleveland Award, mainte-
nance and improvement works for the purposes of navigation on the San
Juan River must be carried out without occupation, flooding or other
damage of Costa Rican territory. The Award adds that Costa Rica has
the right to be compensated for any such damage.

   8. The Parties disagree as to how that final provision should be inter-
preted. Nicaragua contends that, if damage is caused by works to main-
tain or improve the river, Costa Rica is not entitled to prevent those
works from continuing, but only to seek reparation for the damage suf-
fered. Costa Rica holds an opposing view.

   9. The Court has not expressed an opinion on that matter at this stage.
In considering Costa Rica’s Request for the indication of provisional
measures, it confined itself to deciding whether the latter’s claim was
plausible. It did not need to consider whether Nicaragua’s claim was also
plausible (Order, para. 57).
   10. For my part, I readily acknowledge that both claims can be sup-
ported, and that they are both “plausible”. I am not certain that the
Court will necessarily be required to rule on those claims when it consid-
ers the merits of the case. Thus, if it appears that no damage has been
caused to Costa Rican territory, it will be sufficient for the Court to note
that the Applicant has not suffered any harm as a result of the dredging
operations carried out by Nicaragua. On the other hand, if it appears
otherwise, the Court might need to interpret Article 6 of the Cleveland
Award. To my mind, in so doing it could only conclude that the Article’s
first and second clauses do not carry the same weight. Thus Costa Rica’s

                                                                         53

                 certain activities (decl. guillaume)                   56

right to indemnification is only recognized in the second clause in the
event of damage to its territory, not in the event of serious disruption to
navigation. It is easy to see why : such disruption would be counter to the
very object and purpose of the works being carried out, and would need
to be remedied. By contrast, isolated damage to Costa Rican territory
caused by works carried out on the San Juan would only give rise to
indemnification for the harm suffered. In my view, that is transboundary
damage, which falls under a régime of objective responsibility (for a com-
parable case, see the Arbitral Awards of 16 April 1938 and 11 March 1941
in the Trail Smelter case, United Nations, Reports of International Arbi‑
tral Awards, Vol. III, p. 1905).



              The Activities on the Disputed Territory

   11. Costa Rica also brings a complaint before the Court about the
construction on its territory of a canal by which Nicaragua has reportedly
joined the San Juan to the Harbor Head Lagoon, through Isla Portillos.
Nicaragua, for its part, contends that it has merely cleared a natural
channel (or “caño”) in that area, whose south bank forms the boundary
between the two States. There are thus two disputes between the Parties
in the area concerned. The first concerns the lawfulness of the works car-
ried out by Nicaragua ; the second, the sovereignty over a territory of
approximately 3 square kilometres located to the north of the disputed
waterway (which the Court terms “the disputed territory”). Naturally, the
Court did not express an opinion on either the legality of the works or the
claims to sovereignty. It merely observed that the rights claimed by Costa
Rica were plausible ; it was not required to rule on the rights asserted by
Nicaragua which, in my view, were also plausible.

  12. The Court did on the other hand rule on the provisional measures
sought by Costa Rica in the area. In its submissions as finally presented,
the latter asked the Court to order Nicaragua not to,

     “in the area comprising the entirety of Isla Portillos[,] . . .
       (1) station any of its troops or other personnel ;
       (2) engage in the construction or enlargement of a canal ;
       (3) fell trees or remove vegetation or soil ;

       (4) dump sediment”.
  13. During the hearings and in response to questions put to it by one
of the judges, Nicaragua stated that “[t]here are no Nicaraguan troops
currently stationed in the area in question” and that it “does not intend
to send any troops or other personnel to the region”. Thus, Costa Rica’s

                                                                        54

                  certain activities (decl. guillaume)                    57

submissions that the Court request Nicaragua not to station any of its
troops or other personnel on Isla Portillos could have been dismissed
as no longer having any object (in this respect see the case concerning
Questions relating to the Obligation to Prosecute or Extradite (Belgium v.
Senegal), Provisional Measures, Order of 28 May 2009, I.C.J. Reports
2009, p. 139).
   14. Nicaragua added, however, that “[t]he caño is no longer obstructed.
It is possible to patrol the area on the river, as has always been the case,
for the purposes of enforcing the law”. In so doing, Nicaragua signalled
its intention to exercise its sovereignty over the disputed caño. Since Costa
Rica is claiming sovereignty over the same area, there was “a real and
present risk of incidents” (Order, para. 75) and, in such circumstances, it
fell to the Court to indicate proprio motu any provisional measures which
it might consider necessary.
   15. On this point, the Court decided not to prohibit Nicaragua from
sending armed forces or other personnel to the disputed territory, but to
enforce a general ban. Thus, in point 1 of the operative clause of the
Order, it stated that “[e]ach Party shall refrain from sending to, or main-
taining in the disputed territory, including the caño, any personnel,
whether civilian, police or security”. I voted in favour of that point, and
of points 3 and 4 of the operative clause, with a view to protecting the
right to sovereignty advanced by each of the Parties and safeguarding
peace in the region.
   16. All that remained were Costa Rica’s submissions requesting the
Court to call upon Nicaragua not to construct or enlarge the caño. In that
connection, the Court began by observing that Nicaragua had “asserted
at the hearings that the cleaning and clearing operations in respect of the
caño were over and finished” (ibid., para. 71). The Court took note of that
unequivocal statement and rightly deduced from it that there was no rea-
son to ask Nicaragua not to proceed with work which it was not intend-
ing to carry out (ibid., para. 74).
   17. The Court observed, however, that the disputed territory was part
of a wetland of international importance declared as such by Costa Rica
under the Ramsar Convention of 2 February 1971. It considered whether,
in the light of a report drawn up by the Secretariat of that Convention on
the basis of information supplied by Costa Rica, the very existence of the
caño risked causing irreparable prejudice to the environment protected
under the Convention. In keeping with its established jurisprudence, the
Court looked to determine this as at the date of the Order (see the case
concerning Armed Activities on the Territory of the Congo (Democratic
Republic of the Congo v. Uganda), Provisional Measures, Order of
1 July 2000, I.C.J. Reports 2000, p. 128, para. 43). It found that on that
date there was no imminent risk of irreparable prejudice, and therefore
refrained from indicating provisional measures aimed at averting such a
risk.
   18. Nevertheless, the Court felt that it could be useful for civilian per-
sonnel responsible for the protection of the environment to be able to

                                                                          55

                  certain activities (decl. guillaume)                     58

visit the disputed territory, including the caño, but only in so far as such
visits might be necessary to prevent such prejudice occurring in the future.
To my mind, that is a situation which is unlikely to arise, and I believe
that the Court has shown undue apprehension in this respect. To allow
this hypothetical danger to be dealt with, the Court saw fit to give Costa
Rica, and Costa Rica alone, the possibility of dispatching to the disputed
territory civilian personnel responsible for the protection of the environ-
ment and capable of assessing the situation. Recognizing, however, that a
solution of this kind was not without drawbacks, the Court attached a
number of safeguards to such visits. It stipulated that, before acting,
Costa Rica must consult with the Secretariat of the Ramsar Convention,
give Nicaragua prior notice, and use its best endeavours to find common
solutions with Nicaragua. Nonetheless, it is to Costa Rica, and to Costa
Rica alone, that the Court has given the ultimate responsibility of decid-
ing whether, in the event of an imminent risk of irreparable prejudice,
personnel from the administration responsible for the protection of wet-
lands should go to the disputed territory.

  19. For my part, I would have preferred that responsibility to have
been conferred jointly on both Parties.
(a) Firstly, in the area in question, as the Court has observed (Order,
    para. 79), there are two wetlands of international importance covered
    by the Ramsar Convention. One, “Humedal Caribe Noreste”, was
    established by Costa Rica on Isla Portillos. The other, “Refugio de
    Vida Silvestre Río San Juan”, was established by Nicaragua on the
    river and the Harbor Head Lagoon. To my mind, especially given the
    fact that the caño links the river and the lagoon, it is difficult to sep-
    arate the protection of the environment of the caño from that of the
    environment upstream and downstream of it, by ultimately entrusting
    the supervision of the disputed territory to a single State.
(b) Secondly, it seems to me that the solution adopted by the Court is
    based on the fact that the territory in question is located in the
    “Humidal Caribe Noreste” wetland established by Costa Rica. This
    appears to be aimed at enabling Costa Rica to fulfil certain obliga-
    tions incumbent upon it under the Ramsar Convention. However, as
    the Court has noted, the rights to environmental protection relied
    upon in this case “derive from the sovereignty claimed by the Parties
    over the same territory” (ibid., para. 56). Consequently, the Court’s
    decision to entrust to Costa Rica alone the responsibility for dispatch-
    ing personnel to the disputed territory in the event of imminent irrep-
    arable prejudice could be interpreted as favouring Costa Rica’s right
    to sovereignty over that territory.
   20. I appreciate that such an interpretation would be wrong. The solu-
tion adopted by the Court does not prejudge any question relating to the
merits of the case (ibid., para. 85), and especially not the sovereignty over
the disputed territory (ibid., para. 57). It does not imply that Costa Rica’s

                                                                           56

                  certain activities (decl. guillaume)                    59

title is better than Nicaragua’s. It merely supposes that that title is plau-
sible.
   21. However, to my mind that solution is of limited value. I believe
that it would have been more beneficial to compel the Parties to negoti-
ate. Despite strongly recommending that Costa Rica hold such negotia-
tions with Nicaragua, should the need arise, in my view the Order did not
go far enough and, accordingly, I was unable to vote in favour of point 2
of the operative clause. It remains for me to express the hope that, in the
unlikely event that an imminent risk of irreparable prejudice should arise,
the two States will be able to reach an agreement.

                                           (Signed) Gilbert Guillaume.




                                                                          57

